Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in the instant application.

Priority
	The instant application claims priority of the U.S. Provisional Patent Application No. 63/005,585 filed on April 6, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 is in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement has been considered by the examiner. Please see attached initialed Forms 1449.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 11, 13, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (WO 2016/077839 A1), Sannino et al. (WO 2011/047970 A1) and Evercooren et al. (Nerve growth factor, laminin, and fibronectin promote neurite growth in human fetal sensory ganglia cultures. J. Neurosci. Res., 8: 179-193, 1982). 
Nelson et al. teach a device for induction of cellular activity and modification. The invention describes the use of nerve conduits as scaffolds for nerve regeneration. The conduit may be hollow or contain a luminal filler (Abstract). Nelson et al. teach a method of promoting spinal cord growth by surgically implanting a conduit into a site of nerve lesion wherein the conduit is parallel to the axis of desired nerve growth. The conduit may be composed of biodegradable polymers or any member of the modified cellulose family such as collagen ([0008]). The luminal filler may be formed of one or more of agar, collagen, laminin, fibronectin, or any of the glycoprotein family, or any polysaccharide. The luminal filler may comprise microcompartments or microchannels and microcompartments or microchannels may contain nerve-growth factors ([0009]). 
	Sannino et el. teach a method for manufacturing a device for regenerating biological tissues, particularly for regenerating tissues of the central nervous system (Abstract). The manufacturing of scaffolds with pores oriented along a specific direction are used in the tublation technique (page 1, line 23). For applications related to the peripheral nervous system, it has been observed that the orientation of the pores of the scaffold plays a critical role in its performance. Studies have demonstrated that structures oriented along an axis have a strong regenerative activity (page 2, line 1). In particular, porous scaffolds are obtained by slow immersion of a suspension of biocompatible material, such as collagen and glycosaminoglycans, in a freezing bath and by subsequent freeze-drying (page 2, line 9). 
	Evercooren et al. teach nerve growth factor, laminin, fibronectin and their effect on neurite growth in human fetal sensory ganglia cultures (Title). Neurite outgrowth is influenced by surface bound material such as fibronectin. Fibronectin promotes adhesion and migration of Schwann cells (page 2, 2nd paragraph). Laminin mediates the attachment of epithelial cells to plastic and basement membrane collagen-coated surfaces. Laminin is found to be localized in the basement membrane at the neuromuscular junction and around Schwann cells in peripheral nerves (page 2, 3rd paragraph). Figure 6 illustrates the differences in outgrowth and neurite length after 2 days of growth on collagen, fibronectin, and laminin. The speak of neurite length was greater on laminin than on fibronectin. (page 8, 1st paragraph). Furthermore, the measurement of the rate of neurite growth by time lapse video-intensification microscopy correlated with the previous observations on neurite length on various substrates. The rate of neurite growth was the fastest on laminin and somewhat slower on fibronectin substrates (page 9, 1st paragraph).
	In this study, Evercooren et al. conclude that the effect of laminin substrate on mean neurite length and rate of neurite growth in human ganglia cultures is even stronger than that of fibronectin (page 13, 3rd paragraph).
	It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have combined luminal filler comprising collagen, laminin, fibronectin as taught by Nelson et al. with porous biodegradable conduit or scaffolds known to have stronger regenerative activity as taught by Sannino et el. with greater amounts of laminin than the amount of fibronectin in the matrix as taught by Evercooren et al. to arrive at the current invention. This is combining prior art elements to yield predictable results such as a nerve regeneration device with potential benefit of nerve repairing abilities.
	The examiner recognizes the results displayed in FIG. 1-4 in the specification. However, these results were obtained from using specific ratios as presented in paragraph 39 of specification. Therefore, the amount by weight of laminin-1, laminin-2, and fibronectin in claim 1 was interpreted more broadly than what was supported by FIG. 1-4.

	Regarding claims 2-4, one skilled in the art would recognize that if the amount of laminin was greater than fibronectin, there would be better neurite growth as taught by Evercooren et al.
	Regarding claim 6, Sannino et al. teach that porous scaffolds are obtained by slow immersion of a suspension of biocompatible material, such as collagen and glycosaminoglycans, in a freezing bath (page 2, line 9).
	Regarding claim 11, bioresorbable conduit comprising of collagen is taught and discussed above in claim 1.
	Regarding claim 13, Nelson et al. teach bioresorbable conduit with an inner diameter of about 1.5 mm to about 3.0 mm. In view of MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
	Regarding claim 14, Nelson et al. teach that some conduits may be from about 0.5 mm to about 5 mm in length (page 3, line 18). Although the range does not overlap with claim 14, one skilled in the art would reasonably create conduits of various sizes depending on the size of nerve damage since the conduit would act as a bridge between damaged nerves.
	Regarding claim 15, Sannino et al. teach a method of manufacturing a device for regenerating biological tissues wherein an aqueous suspension of collagen is injected into a mold with cavity with a substantially elongated shape along a predefined direction. The mold containing collagen is immersed in a bath of liquid nitrogen. The immersion is controlled in a manner to generate a thermal gradient substantially along said preset direction and form ice crystals within said aqueous suspension of collagen. The collagen suspension in mold is put in a freeze-dryer. The mold has a controlled structural porosity, with the pores oriented substantially longitudinally with respect to its preferred axis to allow the biological tissue to grow inside said pores. The invention comprises collagen with additions of at least one of fibronectin, hyaluronic acid, elastin, and fibrin (Claims 1, 2, 3, 5, 13, 14).
	Regarding claims 16-18, amount by weight of laminin to fibronectin is discussed and applied above in claim 1.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (WO 2016/077839 A1), Sannino et al. (WO 2011/047970 A1) and Evercooren et al. (Nerve growth factor, laminin, and fibronectin promote neurite growth in human fetal sensory ganglia cultures. J. Neurosci. Res., 8: 179-193, 1982) as taught and discussed in Claims 1-4, 6, 11, 13, 14-18 and in further view of Plantman et al. (Integrin-laminin interactions controlling neurite outgrowth from adult DRG neurons in vitro. Molecular and Cellular Neurosicence. Vol 39, Issue 1, 2008, Pages 50-62).
Teachings of claim 1 are discussed and applied above.
Plantman et al. teach integrin-laminin interactions controlling neurite outgrowth from adult DRG neurons. Laminins are known to support axon growth. Plantman et al. have examined neurite outgrowth using four laminin isoforms, laminin-1, laminin-2, laminin-8, and laminin-10. The growth on laminin-1 and -10 was trophic factor-independent and superior to the one on laminin-2 and -8, where growth was very poor in the absence of neurotrophins (Abstract).
It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have combined the teachings of claim 1 with weight ratios of laminin-1 being greater than laminin-2 and fibronectin for better axon growth as taught by Plantman et al. Laminin-1 showed superior axon growth when compared to laminin-2 and therefore, one skilled in the art would be motivated to increase the amount of laminin-1 in the nerve regeneration matrix.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (WO 2016/077839 A1), Sannino et al. (WO 2011/047970 A1) and Evercooren et al. (Nerve growth factor, laminin, and fibronectin promote neurite growth in human fetal sensory ganglia cultures. J. Neurosci. Res., 8: 179-193, 1982) as taught and discussed in Claims 1-4, 6, 11, 13, 14-18 and in further view of Spearman et al. (Tissue-Engineered Peripheral Nerve Interfaces. Advanced Functional Materials. 2017, 1701713).
Teachings of claim 1 are discussed and applied above.
Spearman et al. teach that peripheral nerve extracellular matrix includes two main categories of biomolecules: proteoglycans (e.g., glycosaminoglycans) and fibrous proteins (e.g., collagen I, collagen IV, elastin, fibronectin and laminin). Glycosaminoglycans are hydrophilic polysaccharide chains that can form a hydrogel network that supports cell migration. Hyaluronic acid is a non-sulfated glycosaminoglycan and the application of hyaluronic acid for peripheral nerve repair in some studies resulted in increased conduction velocity 4 weeks post-operation and resulted in higher axon counts in rat sciatic-nerve-injury model (page 8, chapter 3.3).
It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have combined teachings of claim 1 with proteoglycans such as glycosaminoglycans to create a nerve regeneration device that would result in better regenerative abilities with benefits as discussed above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (WO 2016/077839 A1), Sannino et al. (WO 2011/047970 A1) and Evercooren et al. (Nerve growth factor, laminin, and fibronectin promote neurite growth in human fetal sensory ganglia cultures. J. Neurosci. Res., 8: 179-193, 1982) as taught and discussed in Claims 1-4, 6, 11, 13, 14-18 and in further view of Dyck et al. (Chondroitin sulfate proteoglycans: Key modulators in the developing and pathologic central nervous system. Experimental Neurology 269 (2015) 169-187).
Teachings of claim 1 is discussed and applied to above. 
Dyck et al. teach that chondroitin sulfate proteoglycans (CSPGs) are a major component of the extracellular matrix (ECM) in the central nervous system (CNS) (Abstract). Proteoglycans contribute to a large portion of the ECM in the CNS. Multiple studies have shown the importance of chondroitin sulfate proteoglycans in the organization of the ECM in the CNS, having critical roles in both its development, normal maintenance and pathology (page 2, 1st paragraph). 
It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have combined teachings of claim 1 with glycosaminoglycan such as chondroitin sulfate to improve the regenerative abilities of a nerve regeneration device. 

 Claims 9-10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (WO 2016/077839 A1), Sannino et al. (WO 2011/047970 A1) and Evercooren et al. (Nerve growth factor, laminin, and fibronectin promote neurite growth in human fetal sensory ganglia cultures. J. Neurosci. Res., 8: 179-193, 1982) as taught and discussed in Claims 1-4, 6, 11, 13, 14-18 and in further view of Chawla (Peripheral Nervous System Anatomy, Medscape, 2016). 
Teachings of claim 1 is discussed and applied to above.
Chawla teaches that peripheral nerves are bundles of nerve fibers. They range in diameter from 0.3-22 μm (page 6, 5th paragraph). In this application, pores of the matrix refer to elongate pores perpendicular to their longitudinal axis. The matrix pores facilitate the growth of nerve tissue into and through the matrix. The one of ordinary person in the art would acknowledge the diameter of peripheral nerves and reasonably conclude that matrix of the device should be larger than the diameter of peripheral nerves to minimize obstructions. The diameter ranges claimed is much larger than the diameter of peripheral nerves as taught by Chawla. There are no unexpected benefits to having the diameter ranges as claimed aside from the reasons stated above.
Therefore, it would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have combined teachings of claim 1 with matrix diameter ranges that is larger than peripheral nerve diameter for the purpose of minimizing physical obstructions. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (WO 2016/077839 A1), Sannino et al. (WO 2011/047970 A1) and Evercooren et al. (Nerve growth factor, laminin, and fibronectin promote neurite growth in human fetal sensory ganglia cultures. J. Neurosci. Res., 8: 179-193, 1982) as taught and discussed in claim 1 and in further view of Haugh et al. (Novel Freeze-Drying Methods to Produce a Range of Collagen-Glycosaminoglycan Scaffolds with Tailored Mean Pore Sizes. Tissue Engineering. Vol 16, Number 5, 2010).
Teachings of claim 1 are discussed and applied to above.
Haugh et al. teach methodologies to produce a range of collagen-glycosaminoglycan (CG) scaffolds with tailored mean pore sizes. Freeze-drying fabrication process can be altered to produce a range of CG scaffolds with mean pore sizes from 85 to 325 μm (Abstract).
	It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have combined teachings of claim 1 with freeze-drying process taught by Haugh et al. to create bioresorbable conduit with pore diameter of about 100 to 200 μm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SEUNGJAI KWON whose telephone number is (571)272-7737. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN SEUNGJAI KWON/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615